Case: 13-41176      Document: 00513155100         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41176
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELY DAVID ALEMAN PECINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-696-2


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ely David Aleman Pecina (Aleman)
has moved for leave to withdraw and has filed briefs in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Aleman has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Aleman’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41176     Document: 00513155100       Page: 2   Date Filed: 08/14/2015


                                  No. 13-41176

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Aleman’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Aleman’s motion for appointment of counsel is DENIED.




                                         2